     Case 5:20-mj-00004-JPM Document 6 Filed 01/24/20 Page 1 of 3 PageID #: 10
                                                                                            FILED
                                                                                          JAN242020
                   IN THE UNITED STATES DISTRICT COURT FOR THE                     ~
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                                      26ü~~

UNITED STATES OF AMERICA,


v.                                                           Criminal No. 5:2OMJj~

TODD MICHAEL HENSLEY,

                                Defendant.


                            MOTION FOR PRETRIAL DETENTION

         The United States moves for pretrial detention of defendant pursuant to 18 U.S.C.

Section 3142(e) and (f).

         1.   Eligibility of Case.   This case is eligible for a detention order because the case

involves (check all that apply):

         ____    a crime of violence, a violation of section 1591, or an offense listed in
                 section 2332b(g)(5)(B) for which a maximum temi of imprisonment of 10 years
                 or more is prescribed;

                 an offense for which the maximum sentence is life imprisonment or death;

          X      an offense for which a maximum term of imprisonment of ten years or more is
                 prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the
                 Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter
                 705 of title 46;

         ____    any felony if such person has been convicted of two or more offenses described in
                 subparagraphs (A) through (C) of Title 18 U.S.C. Section 3 142(f)(1), or two or
                 more State or local offenses that would have been offenses described in
                 subparagraphs (A) through (C) of this paragraph if a circumstance giving rise to
                 Federal jurisdiction had existed, or a combination of such offenses; or

        ____    any felony that is not otherwise a crime of violence that involves a minor victim
                or that involves the possession or use of a firearm or destructive device (as those
                terms are defined in section 921), or any other dangerous weapon, or involves a
                failure to register under section 2250 of title 18, United States Code;


                                                  1
 Case 5:20-mj-00004-JPM Document 6 Filed 01/24/20 Page 2 of 3 PageID #: 11




            X      Serious risk defendant will flee;

            X      Serious risk obstruction ofjustice.

       2.       Reason for Detention.     The court should detain defendant because there are no

conditions of release which will reasonably assure (check one or both):

            X     Defendant~s appearance as required.

            X     Safety of any other person and the community.

       3. Rebuttable Presumption.

       A rebuttable presumption arises that no condition or combination of conditions will

reasonably assure the safety of any other person and the community because:

       ____       a) the defendant has been convicted of a Federal offense that is described in
                   18 U.S.C. § 3142(f)(l), or of a State or local offense that would have been an
                  offense described in subsection (f)(1) of this section if a circumstance giving rise
                  to Federal jurisdiction had existed; b) the offense was committed while the
                  defendant was on release pending trial for a Federal, State, or local offense; and
                  c) a period of not more than five years has elapsed since the date of conviction, or
                  the release of the defendant from imprisonment, for that offense whichever is
                  later.

       A rebuttable presumption arises that that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community

because the defendant committed:

            X     an offense for which a maximum term of imprisonment of ten years or more is
                  prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the
                  Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter
                  705 of title 46;

      ____        an offense under section 924(c), 956(a), or 2332b of this title;

      _____       an offense listed in section 2332b(g)(5)(B) of title 18, United States Code, for
                  which a maximum term of imprisonment of 10 years or more is prescribed;

      ____        an offense under chapter 77 of this title for which a maximum term of
                  imprisonment of 20 years or more is prescribed; or

                                                       2
 Case 5:20-mj-00004-JPM Document 6 Filed 01/24/20 Page 3 of 3 PageID #: 12




       ____   an offense involving a minor victim under section 1201, 1591, 2241, 2242,
              2244(a)(1), 2245, 2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l),
              2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this
              title.

       4.   Time for Detention Hearing.         The United States requests the court conduct the

detention hearing

                        At first appearance

                    X    After continuance of   L days (not more than 3)
       5.     Other Matters:    __________________________________________________________




DATED:        January 24, 2020


                                                      Respectfully submitted:

                                                      UNITED STATES OF AMERICA
                                                      William J. Powell
                                                      United States Attorney


                                                      Is! Shawn M. Adkins
                                                      Assistant United States Attorney
                                                      1125 Chapline St., Suite 3000
                                                      Wheeling, WV 26003
                                                      Ph: (304) 234-0100; Fax: (304) 234-0111
                                                      Shawn.adkins~usdoj .gov




                                                  3
